DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  a period is missing at the end.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “94” (para 51-52).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the grid structure includes an overmolded plurality of fasteners” (claim 22, 27) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 20-25, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment introduces an exclusionary limitation, "the grid structure is mounted to the interior surface of the backskin only at the plurality of nodes", or “the grid structure is welded to the interior surface of the backskin only at the plurality of nodes”, or “mounting the grid structure to the interior surface of the backskin only at the plurality of nodes” (claims 1, 20, 27), which excludes mounting or welding the grid structure to the interior surface at any points other than the plurality of nodes.  However, “any negative limitation or exclusionary proviso must have basis in the original disclosure” and "the mere absence of a positive recitation is not basis for an exclusion" (MPEP 2173.05(i)).  In this case, even though the original disclosure does not positively recite mounting or welding at other points/locations, this is not sufficient basis for explicitly excluding it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0058373 (Gaw) in view of US 2015/0336621 (Godon), US 5575147 (Nikkanen) and US 2018/0148187 (Valleroy).
Regarding claim 26, Gaw teaches a thrust reverser door (Fig 5, para 41-42; door 128) comprising: a backskin comprising an interior surface and an exterior loft surface (backskin is construed as facesheet 134, which has an interior surface and an exterior surface); a cover plate comprising a thermoplastic cover plate body have a first side and a second side opposite the first side (cover plate is construed as backsheet 136, which has a first side and a second, opposite side; para 53; cover plate is thermoplastic; it is noted that the claim does not define what makes a “backskin” or a “cover plate”); and a thermoplastic grid structure molded on the second side of the thermoplastic cover plate body (para 53; grid structure is the honeycomb core), the thermoplastic grid structure defined by a plurality of ribs, the grid structure including a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (a honeycomb structure includes walls/ribs and nodes at the corners of each of the cells), the grid structure is mounted to the interior surface of the backskin at the plurality of nodes, the thermoplastic grid structure including a first grid side in contact with the second side of the thermoplastic cover plate body and a second grid side opposite the first grid side (see para 53; one side of the honeycomb core is in contact with the second side of the cover plate body). 
Gaw fails to teach the thermoplastic grid structure overmolded on the second side of the thermoplastic cover plate body, a height of the plurality of ribs between the first grid side and the second grid side varying within the thermoplastic grid structure, the second grid side including a curved surface which conforms to the corresponding shape of the interior surface of the backskin.
Godon teaches that a thermoplastic structure may be formed by overmolding (para 27-28; overmolding may include injection or compression molding). It would have been obvious to one of ordinary skill in the art at the time of filing to make the thermoplastic grid structure overmolded on the second side of the thermoplastic cover plate body in order to form the body portion of Gaw, as taught by Godon. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the thermoplastic grid structure overmolded on the second side of the thermoplastic cover plate body yields predictable results.
Nikkanen teaches a height of the plurality of ribs between the first grid side and the second grid side varying within the thermoplastic grid structure (see Fig 2; door 36 has a core 66 that has a varying height from a first end of the blocker door to the second end of the blocker door due to the thicker geometry of the door at the forward end). It would have been obvious to one of ordinary skill in the art at the time of filing to make a height of the plurality of ribs between the first grid side and the second grid side varying within the thermoplastic grid structure in order to accommodate varying thickness of the door, as taught by Nikkanen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making a height of the plurality of ribs between the first grid side and the second grid side varying within the thermoplastic grid structure yields predictable results.
Valleroy teaches the second grid side including a curved surface which conforms to the corresponding shape of the interior surface of the backskin (in Figs 5-8, door 46 has curvatures in both axial and circumferential cross-sections; the core 47 of the door curves along with/conforming to both sheets/skins of the door). It would have been obvious to one of ordinary skill in the art at the time of filing to make the second grid side including a curved surface which conforms to the corresponding shape of the interior surface of the backskin, as taught by Valleroy. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the second grid side including a curved surface which conforms to the corresponding shape of the interior surface of the backskin yields predictable results.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0058373 (Gaw) in view of US 2015/0336621 (Godon), US 5575147 (Nikkanen) and US 2018/0148187 (Valleroy), as applied to claim 26 above, and further in view of US 5041323 (Rose).
Regarding claim 29, Gaw in view of Godon, Nikkanen, Valleroy fails to teach the backskin comprises aluminum. However, it was well known in the art that acoustic panels may comprise skins/sheets that comprise aluminum, as taught by Rose (col 3 ll. 22-33). It would have been obvious to one of ordinary skill in the art at the time of filing to make the backskin comprising aluminum, as taught by Rose. It is further noted that a simple substitution of one known element (in this case, aluminum) for another (in this case, plastic) to obtain predictable results (in this case, an acoustic panel) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741